 

Exhibit 10.1

 

WEATHERFORD INTERNATIONAL PLC

AMENDED AND RESTATED 2019 EQUITY INCENTIVE PLAN

 

1.Purpose of the Plan

 

The Weatherford International plc 2019 Equity Incentive Plan was originally
adopted by the Board on December 12, 2019 and is hereby amended and restated as
of April 13, 2020 (the “Effective Date”). The Plan is intended to advance the
best interests of the Company, its Affiliates and its shareholders by providing
those persons whose substantial contributions are essential to the continued
growth and profitability of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their Employment or affiliation with the Company or its Affiliates.

 

2.Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section 2, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.

 

(a)        Act: the Companies Act 2014 of Ireland, as amended.

 

(b)        Affiliate: With respect to the Company, any Person directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other Person designated by the Committee in which the Company or an
Affiliate has an interest. The Committee shall have the authority to determine
the time or times at which “Affiliate” status is determined within the foregoing
definition.

 

(a)        Applicable Accounting Standards Generally Accepted Accounting
Principles: Means in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company's financial statements under United States federal securities laws from
time to time.

 

(b)       Applicable Laws: The requirements relating to the administration of
equity-based and cash-based awards, as applicable, and the related issuance of
Shares under U.S. state corporate laws, U.S. federal and state and Irish or
other non-U.S. corporate and securities laws, the Code or other applicable tax
laws, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any non-U.S. country or jurisdiction where
Awards are, or will be, granted under the Plan.

 

(c)        Associate: With respect to a specified Person, means:

 

(i)         any company, corporation, partnership, or other organization of
which such specified Person is an officer or partner;

 

(ii)        any trust or other estate in which such specified Person has a
substantial beneficial interest or as to which such specified Person serves as
trustee or in a similar fiduciary capacity;

 

(iii)       any relative or spouse of such specified Person, or any relative of
such spouse who has the same home as such specified Person, or who is a director
or officer of the Company or any of its Subsidiaries; and

 

(iv)      any Person who is a director, officer, or partner of such specified
Person or of any company (other than the Company or any wholly-owned
Subsidiary), corporation, partnership or other entity which is an Affiliate of
such specified person.

 



1

 

 

(d)       Award: An Option, Restricted Share, Restricted Share Unit, Share
Appreciation Right, Other Share-Based Award or Performance-Based Award granted
pursuant to the Plan.

 

(e)       Award Agreement: Any written agreement, contract, or other instrument
or document evidencing the terms and conditions of an Award, including through
electronic medium.

 

(f)        Beneficial Owner: A “beneficial owner”, as such term is defined in
Rule 13d-3 under the Exchange Act provided that any Person that has the right to
acquire any of the Company’s outstanding securities entitled to vote generally
in election of directors at any time in the future, whether such right is
contingent or absolute, pursuant to any agreement, arrangement or understanding
or upon exercise of conversion rights, warrants or options, or otherwise, shall
be deemed the Beneficial Owner of such securities.

 

(g)        Benefit Plans: All employee benefit and compensation plans,
agreements, arrangements, programs, policies, practices, contracts or agreements
of the Company and its Affiliates.

 

(h)        Board: The Board of Directors of the Company.

 

(i)         Cause: Means in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company or an Affiliate
having “cause” to terminate the Participant’s employment or service, as defined
in any employment or consulting agreement between the Participant and any member
of the Weatherford Group in effect at the time of such termination or (ii) in
the absence of any such employment or consulting agreement (or the absence of
any definition of “Cause” contained therein), the Participant’s (A) commission
of, conviction for, plea of guilty or nolo contendere to a felony or a crime
involving moral turpitude, or other material act or omission involving
dishonesty or fraud, (B) engaging in conduct that constitutes fraud or
embezzlement, (C) engaging in conduct that constitutes gross negligence or
willful gross misconduct that results or could reasonably be expected to result
in harm to any member of the Weatherford Group’s business or reputation, (D)
breach of any material terms of written agreement between the Company and the
Participant, (E) willful neglect in the performance of Participant’s duties on
behalf of the Weatherford Group or willful or repeated failure or refusal to
perform the Participant’s duties on behalf of the Weatherford Group or (F)
violation of any material policy of any member of the Weatherford Group,
including, but not limited to, those relating to discrimination, harassment,
performance of illegal or unethical activities, and ethical misconduct;
provided, in any case, the Participant’s resignation after an event that would
be grounds for a termination of employment for Cause will be treated as a
termination of employment for Cause hereunder. Any determination of whether
Cause exists shall be made by the Committee in good faith in its reasonable
discretion.

 

(j)         Change in Control: Means any of the following events:

 

(i)         any Person is or becomes the Beneficial Owner, directly or
indirectly, of 50% or more of either (A) the then outstanding Shares of the
Company (the “Outstanding Ordinary Shares”) or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Voting Securities”), excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
that complies with clauses (A), (B) and (C) of paragraph (iii) below;

 

(ii)        individuals, who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;

 



2

 

 

(iii)       the consummation of an acquisition, reorganization (excluding a
reorganization under either Chapter 7 or Chapter 11 of Title 11 of the United
States Code or a similar transaction as a result of the Company’s potential
insolvency or ability to meet its debt obligations), reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of the
Company or any of its Subsidiaries or the sale, transfer or other disposition of
all or substantially all of the Company’s Assets (any of which, a “Corporate
Transaction”), unless, following such Corporate Transaction or series of related
Corporate Transactions, as the case may be, (A) all of the Persons who were the
Beneficial Owners, respectively, of the Outstanding Ordinary Shares and
Outstanding Voting Securities immediately prior to such Corporate Transaction
own or beneficially own, directly or indirectly, more than 50% of, respectively,
the Outstanding Ordinary Shares and the combined voting power of the Outstanding
Voting Securities entitled to vote generally in the election of directors (or
other governing body), as the case may be, of the Entity resulting from such
Corporate Transaction (including, without limitation, an Entity (including any
new parent Entity) which as a result of such transaction owns the Company or all
or substantially all of the Company’s Assets either directly or through one or
more Subsidiaries or other Entities) in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Ordinary Shares and the Outstanding Voting Securities, as the case
may be, (B) no Person (excluding any Entity resulting from such Corporate
Transaction or any Benefit Plan (or related trust) of the Company or such Entity
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding common shares of
the Entity resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such Entity except to the
extent that such ownership existed prior to the Corporate Transaction and (C) at
least a majority of the members of the board of directors (or other governing
body) of the Entity resulting from such Corporate Transaction were members of
the Incumbent Board at the time of the approval of such Corporate Transaction;
or

 

(iv)       approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, excluding any transaction that complies with
clauses (A), (B) and (C) of paragraph (iii) above.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control (i) if it is effected solely for the purpose of changing the place of
incorporation or formation, tax residency or form of organization of the
ultimate parent entity of the Weatherford Group (including where the Company is
succeeded by an entity incorporated under the laws of another state, country or
foreign government for such purpose and whether or not the Company remains in
existence following such transaction) and (ii) where all or substantially all of
the Person(s) who are the Beneficial Owners of the combined voting power of the
Outstanding Voting Securities immediately prior to such transaction will
beneficially own, directly or indirectly, all or substantially all of the
combined voting power of the Outstanding Voting Securities of the ultimate
parent entity resulting from such transaction in substantially the same
proportions as their ownership, immediately prior to such transaction, of such
securities of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in this Section 2(k) with respect to such Award
(or portion thereof) shall only constitute a Change in Control for purposes of
the payment timing of such Award if such transaction also constitutes a “change
in control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 



3

 

 

(k)        Code: The U.S. Internal Revenue Code of 1986, as amended, or any
successor thereto, and the rules and regulations promulgated thereunder.

 

(l)         Committee: The Compensation Committee of the Board (or a
subcommittee thereof), or the delegate to which the Board or the Compensation
Committee has delegated its authority pursuant to Section 4(a) hereof, or such
other committee of the Board to which the Board has delegated power to act under
or pursuant to the provisions of the Plan.

 

(m)       Company: Weatherford International plc, an Irish public limited
company and any successor thereto.

 

(n)       Company Assets: Means the assets (of any kind) owned by the Company,
including without limitation, the securities of the Company's Subsidiaries and
any of the assets owned by the Company's Subsidiaries.

 

(o)       Confidential Information: Means, unless the applicable Award Agreement
states otherwise, any data, information or documentation (including such that is
received by third parties) that is competitively sensitive or commercially
valuable and not generally known to the public, including data, information or
documentation related or pertaining to: (1) finance, supply or service; (2)
customers, suppliers or consumers, including customer lists, relationships and
profiles; (3) marketing or product information, including product planning,
marketing strategies, marketing results, marketing forecasts, plans, finance,
operations, reports, sales estimates, business plans and internal performance
results relating to past, present or future business activities, clients and
suppliers; and (4) scientific or technical information, design, process,
procedure, formula or improvement, computer software, object code, source code,
specifications, inventions or systems information, whether or not patentable or
copyrightable, and that is not otherwise a Trade Secret.

 

(p)        Consultant: Any consultant or advisor if (a) the consultant or
advisor renders bona fide service to the Company or any Affiliate, (b) the
services rendered by the consultant or advisor are not in connection with the
offer or sale of a securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company's
securities, and (iii) the consultant or advisor is a natural person.

 

(q)       Detrimental Activity: Means any of the following by the Participant:
(1) unauthorized use, disclosure or dissemination of Confidential Information or
Trade Secrets pertaining to the business of any member of the Weatherford Group;
(2) any activity that would be grounds to terminate the Participant’s employment
or service with any member of the Weatherford Group for Cause; (3) a breach by
the Participant of any restrictive covenant by which such Participant is bound,
including, without limitation, any covenant not to compete or not to solicit, in
any agreement with any member of the Weatherford Group or (4) fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in good faith in its reasonable discretion; provided, however,
that the activity described under clause (1) of this definition does not apply
to (x) any Confidential Information or Trade Secrets which have become generally
known to competitors of any member of the Weatherford Group through no act or
omission by the Participant or (y) a Participant’s communications that are
required by law or judicial process (e.g., subpoena). Further, this definition
does not preclude a Participant from communicating, cooperating or filing a
complaint with any U.S. federal, foreign, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, foreign,, state or
local law or regulation, or otherwise making disclosures to any Governmental
Entity, in each case, that are protected under the whistleblower provisions of
any such law or regulation, provided that, in each case, such communications and
disclosures are consistent with applicable law and provided further that under
no circumstance is the Participant authorized to disclose any information
covered by the Weatherford Group’s attorney-client privilege or attorney work
product or Trade Secrets without prior written consent of the Board or its
designee.

 



4

 

 

(r)         Director: A member of the Board.

 

(s)        Disability: Unless otherwise provided in an Award Agreement or
determined by the Committee, the Participant would qualify to receive benefit
payments under the long-term disability plan or policy, as it may be amended
from time to time, of the Company or the Affiliate to which the Participant
provides Service, regardless of whether the Participant is covered by such plan
or policy, or the plan or policy of the Company, if an Affiliate does not
maintain such a plan or policy. A Participant shall not be considered to have
incurred a Disability unless he or she furnishes proof of such impairment
sufficient to satisfy the Committee in its discretion. Notwithstanding the
foregoing, for purposes of ISOs granted under the Plan, “Disability” means that
the Participant is disabled within the meaning of Section 22(e)(3) of the Code.
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A where the Award will be paid by reference to the Participant’s
Disability, solely for purposes of determining the timing of payment, no such
event will constitute a Disability for purposes of the Plan or any Award
Agreement unless such event also constitutes a “disability” as defined under
Section 409A.

 

(t)         Dividend Equivalent Right: A right to receive the equivalent value
of dividends paid on the Shares with respect to Shares underlying Restricted
Share Units or an Other Share-Based Award that is a Full Value Award prior to
vesting of the Award, subject to the additional requirements of Section 10(b)
hereof. Such Dividend Equivalent Right shall be converted to cash or additional
Shares, or a combination of cash and Shares, by such formula and at such time
and subject to such limitations as may be determined by the Committee.

 

(u)        Employee: A full-time or part-time employee of the Company or any
Affiliate, including an officer or Director, who is treated as an employee in
the personnel records of the Company or Affiliate for the relevant period.
Neither services as a Director nor payment of a director’s fee by the Company or
an Affiliate shall be sufficient to constitute “employment” by the Company or an
Affiliate.

 

(v)       Entity: Any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.

 

(w)       Exchange Act: The U.S. Securities Exchange Act of 1934, as amended, or
any successor thereto, and the rules and regulations promulgated thereunder.

 

(x)        Fair Market Value: On a given date, (i) if the Shares are listed on
the New York Stock Exchange or another national securities exchange, the closing
price of the Shares reported on such national securities exchange, or, if there
is no such sale on that date, then on the last preceding date on which such a
sale was reported; or (ii) if the Shares are not listed on the New York Stock
Exchange or another national securities exchange, but are quoted in the NASDAQ
National Market Reporting System or another inter-dealer quotation system, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on such market or system, or, if no sale occurred
on such date, then on the immediately preceding date on which sales have been so
reported or quoted; or (iii) if clauses (i) and (ii) do not apply, the Fair
Market Value shall be the value established by the Committee in good faith under
a reasonable methodology and reasonable application in compliance with Section
409A to the extent such determination is necessary for Awards under the Plan to
comply with, or be exempt from, Section 409A.

 



5

 

 

(y)        Full Value Awards: Any Award other than an (i) Option, (ii) Share
Appreciation Right or (iii) other Award for which the Participant pays (or the
value or amount payable under the Award is reduced by) an amount equal to or
exceeding the Fair Market Value of the Shares, determined as of the date of
grant.

 

(z)         ISO: An Option that is intended to be an incentive stock option
granted pursuant to Section 7(e) of the Plan.

 

(aa)      Option: An option granted pursuant to Section 7 of the Plan.

 

(bb)     Option Price: The price at which a Share may be purchased upon the
exercise of an Option, as determined pursuant to Section 7(b) of the Plan.

 

(cc)      Other Share-Based Awards: Awards granted pursuant to Section 9 of the
Plan.

 

(dd)      Participant: An Employee, Consultant, or Director who is selected by
the Committee to participate in the Plan and to whom an Award is granted
pursuant to the Plan.

 

(ee)      Performance-Based Award: A Full-Value Award that vests, in whole or in
part, based on the attainment of a Performance Goal.

 

(ff)       Performance Criteria: The criteria that the Committee selects for
purposes of establishing the Performance Goal(s) for a Participant during a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals may include, but is not limited to, one or more of the
following: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) operating income margin; (v) gross margin; (vi) earnings
per Share; (vii) book value per Share; (viii) return on shareholders’ equity;
(ix) expense management; (x) return on invested capital; (xi) improvements in
capital structure; (xii) profitability of an identifiable business unit or
product; (xiii) maintenance or improvement of profit margins or revenue; (xiv)
Share price; (xv) market share; (xvi) revenues or sales; (xvii) costs; (xviii)
available cash flow; (xix) working capital; (xx) return on assets; (xxi) total
shareholder return, (xxii) productivity ratios, and (xxiii) economic value
added. The Performance Criteria may be calculated in accordance with the
Applicable Accounting Standards or on an adjusted basis.

 

(gg)     Performance Goals: For a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance, the performance of an Affiliate, the performance of a
division or a business unit of the Company or an Affiliate, or the performance
of an individual or team. The Performance Goal established by the Committee may
also be based on a return or rates of return using any of the foregoing
Performance Criteria and including a return or rates of return based on revenue,
earnings, capital, invested capital, cash, cash flow, assets, net assets, equity
or a combination or ratio therefrom. The Performance Goal established by the
Committee may also be based on Performance Criteria, which may be used to
calculate a ratio or may be used as a cumulative or an absolute measure or as a
measure of comparative performance relative to a peer group of companies, an
index, budget, prior period, or combination thereof, or other standard selected
by the Committee. Unless otherwise stated, such a Performance Goal need not be
based upon an increase or positive result under a particular business criterion
and could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria). The
Performance Goals may be measured in either absolute or relative terms. The
Committee, in its sole discretion, may provide that one or more adjustments
shall be made to one or more of the Performance Goals.

 



6

 

 

(hh)      Performance Period: One or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

(ii)        Person: A "person" as such term is used for purposes of Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) thereof,
except that such term shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under a Benefit
Plan, (iii) an underwriter temporarily holding securities pursuant to an
offering by the Company of such securities, or (iv) an Entity owned, directly or
indirectly, by the shareholders of the Company in the same proportions as their
ownership of the Shares of the Company.

 

(jj)        Plan: This Weatherford International plc Amended and Restated 2019
Equity Incentive Plan, as amended from time to time.

 

(kk)      Restricted Shares: Shares awarded to a Participant pursuant to Section
6 of the Plan that shall be subject to certain restrictions and may be subject
to risk of forfeiture.

 

(ll)        Restricted Share Unit: An Award granted pursuant to Section 5 of the
Plan that shall be evidenced by a bookkeeping entry representing the equivalent
of one Share.

 

(mm)    Section 409A: Code Section 409A, as amended, or any successor thereto,
and the rules and regulations promulgated thereunder.

 

(nn)     Securities Act: The U.S. Securities Act of 1933, as amended, or any
successor thereto, and the rules and regulations promulgated thereunder.

 

(oo)     Service: Except as otherwise determined by the Committee in its sole
discretion, a Participant’s Service terminates when the Participant ceases to
actively provide services to the Company or an Affiliate. The Committee shall
determine which leaves shall count toward Service and when Service terminates
for all purposes under the Plan. Further, unless otherwise determined by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant provides Service to
the Company or an Affiliate, or a transfer between entities (i.e., the Company
or any Affiliates), provided that there is no interruption or other termination
of Service in connection with the Participant’s change in capacity or transfer
between entities (except as may be required to effect the change in capacity or
transfer between entities). For purposes of determining whether an Option is
entitled to ISO status, an Employee’s Service shall be treated as terminated 90
days after such Employee goes on leave, unless such Employee’s right to return
to active work is guaranteed by law or by a contract.

 

(pp)     Shares: Ordinary shares in the capital of the Company, nominal value
$0.001 per ordinary share, and such other securities of the Company that may be
substituted for the Shares pursuant to Section 11 of the Plan.

 

(qq)     Share Appreciation Right: A share appreciation right granted pursuant
to Section 8 of the Plan.

 

(rr)       Strike Price. Except as otherwise determined by the Committee in the
case of Substitute Awards, (i) in the case of a Stock Appreciation Right granted
in tandem with an Option, the Option Price of the related Option, or (ii) in the
case of a Stock Appreciation Right granted independent of an Option, the Fair
Market Value on the date of grant.

 

(ss)      Subsidiary: Any Affiliate which is a subsidiary of the Company within
the meaning of Section 7 of the Act. For purposes of granting an ISO, Subsidiary
means any “subsidiary corporation” of the Company as defined in Section 424(f)
of the Code. For purposes of granting non-qualified Options, Stock Appreciation
Rights or other “stock rights,” within the meaning of Section 409A, to a
Participant that is a U.S. taxpayer, an entity may not be considered a
Subsidiary if the Shares will not be treated as “service recipient stock” of
such entity under Section 409A.

 



7

 

 

(tt)       Substitute Award: An Award granted under the Plan in assumption of,
or in substitution or exchange for, an outstanding award previously granted by
an entity directly or indirectly acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.

 

(uu)     Tax-Related Items: Any U.S. federal, state, and/or local taxes and any
taxes imposed by a jurisdiction outside of the United States (including, without
limitation, income tax, social insurance contributions, payment on account,
employment tax obligations, stamp taxes and any other taxes required by law to
be withheld and any employer tax liability for which the Participant is liable).

 

(vv)     Trade Secrets: Means without limitation, (1) any data or information
that is competitively sensitive or commercially valuable and not generally known
to the public and (2) any scientific or technical information, design, process,
procedure, formula or improvement, computer software, object code, source code,
specification, invention or systems information, whether or not patentable or
copyrightable, provided that this definition of Trade Secrets shall have the
broadest meaning as permitted by law and shall extend beyond the definition of
“trade secrets” as set forth in the Texas Uniform Trade Secrets Act, where
applicable.

 

(ww)    Weatherford Group: The Company and its Subsidiaries.

 

3.Shares Subject to the Plan and Limitation on Issuable Shares

 

(a)        Number of Shares

 

Subject to Section 11, and as of the Effective Date, the total number of Shares
which may be issued under the Plan is 4,000,000, and the maximum number of
Shares for which ISOs may be granted is 400,000. Except as provided below in
Section 3(b) or 3(c), the number of Shares remaining available for issuance
shall be reduced by the relevant number of Shares for each Award (including Full
Value Awards) granted under the Plan. The Shares may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares or a combination
thereof.

 

(b)        Shares Reissuable Under Plan

 

The following Shares shall again be available for the grant of an Award pursuant
to the Plan: (i) Shares that are not issued as a result of the termination,
cancellation, forfeiture, expiration or lapsing of any Award for any reason; or
(ii) Shares subject to a Full Value Award that are not issued because the Award
is settled in cash.

 

Shares Not Reissuable Under Plan

 

Notwithstanding the foregoing, the following Shares shall be counted against the
maximum number of Shares available for issuance pursuant to Section 3(a) and
shall not be returned to the Plan: (i) Shares that are retained or otherwise not
issued by the Company in order to satisfy tax withholding obligations or in
payment of the Option Price or purchase price of Options; (ii) Shares that are
not issued or delivered as a result of the net-settlement of an outstanding
Option or Share Appreciation Right; or (iii) Shares that are repurchased or
redeemed on the open market with the proceeds of the exercise of an Option.

 



8

 

 

(c)        Shares Not Counted Against Share Pool Reserve

 

Notwithstanding anything contained in Section 3 to the contrary, (i) Substitute
Awards shall not reduce the overall limit on Shares available for grant under
the Plan; provided that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding Options intended to qualify
as ISOs shall reduce the aggregate number of Shares available for Awards of ISOs
under the Plan; and (ii) subject to any stock exchange requirements then
applicable to the Company, available shares under a shareholder approved plan of
an entity directly or indirectly acquired by the Company or Subsidiary or with
which the Company or Subsidiary combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of Shares available for delivery under the
Plan.

 

(d)        Non-Employee Director Award Limit

 

Notwithstanding any provision to the contrary in the Plan or in any policy of
the Company regarding compensation payable to a non-Employee Director, the sum
of the grant date fair value (determined as of the grant date in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto) of all Awards payable in Shares and the maximum
amount that may become payable pursuant to all cash-based Awards that may be
granted under the Plan to an individual as compensation for services as a
non-Employee Director, together with cash compensation paid to the non-Employee
Director, shall not exceed $900,000 in any calendar year.

 

4.Administration

 

(a)        Committee

 

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Exchange Act and “independent
directors” within the meaning of The New York Stock Exchange’s listed company
rules if such stock exchange rules are applicable to the Company at that time
(or similar rules otherwise applicable to the Company, if listed on a different
stock exchange). Additionally, the Committee may delegate to one or more
officers of the Company the authority to act on behalf of the Committee with
respect to administrative matters and such other matters as the Committee may
determine from time to time; provided that such delegation is consistent with
Applicable Laws and guidelines established by the Committee from time to time.
Any such delegation may be revoked by the Committee at any time. Notwithstanding
the foregoing, the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan (including the grant of
Awards) with respect to all Awards granted to Non-Employee Directors and for
purposes of such Awards, the term "Committee" as used in this Plan shall be
deemed to refer to the Board. In its sole discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan, except with respect to matters which under Rule 16b-3 under the
Exchange Act or The New York Stock Exchange’s listed company rules, if such
stock exchange rules are applicable to the Company at that time (or similar
rules otherwise applicable to the Company, if listed on a different stock
exchange), are required to be determined in the sole discretion of the
Committee. The Committee may appoint such agents as it deems necessary or
advisable for the proper administration of the Plan; provided, that such
appointment is consistent with Applicable Laws and any guidelines established by
the Committee from time to time.

 

(b)        Authority of Committee

 

The Committee has the exclusive power, authority and discretion to:

 

(i)         Designate Participants to receive Awards;

 



9

 

 

(ii)        Determine the type or types of Awards to be granted to each
Participant;

 

(iii)       Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;

 

(iv)       Determine the terms and conditions of any Award granted pursuant to
the Plan, including, without limitation, the Option Price, Strike Price, or
purchase price, Performance Criteria (or other objective/subjective goals (if
any)), Performance Goals, any restrictions or limitations on the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, vesting requirements, and accelerations or waivers
thereof, any forfeiture conditions and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(v)        Determine whether, to what extent, and pursuant to what circumstances
(A) an Award may be settled in, or the Option Price or Strike Price of an Award
may be paid in, cash, Shares, other Awards, or other property, (B) the vesting,
exercisability or forfeiture restrictions applicable to an Award may be
accelerated or waived, including, without limitation, in connection with the
Participant’s retirement or other termination or other event, or (C) an Award
may be cancelled, forfeited, or surrendered;

 

(vi)       Prescribe the form of each Award Agreement, which need not be
identical for each Participant and may vary for Participants within and outside
of the United States;

 

(vii)      Allot and issue any Shares which are to be allotted and issued upon
the vesting or exercise of any Award;

 

(viii)      Decide all other matters that must be determined in connection with
an Award;

 

(ix)        Establish, adopt, or revise any rules and regulations including
adopting sub-plans to the Plan for the purposes of complying with foreign laws
and/or taking advantage of tax-favorable treatment for Awards granted to
Participants outside the United States, as it may deem necessary or advisable to
administer the Plan;

 

(x)         Construe and interpret the terms of, and any matter arising pursuant
to, the Plan, or any Award Agreement;

 

(xi)        Correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable; and

 

(xii)      Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

 

(c)        Decisions Binding

 

Any decision of the Committee or its delegate pursuant to Section 4(a) hereof
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).

 

(d)      Reliance on Reports.

 

Each member of the Committee and each member of the Board shall be fully
justified in acting or failing to act, as the case may be, and shall not be
liable for having so acted or failed to act in good faith, in reliance upon any
report made or advice provided by the independent public accountant or other
advisors of the Weatherford Group and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself or herself.

 



10

 

 

 

(e)                   Award Limits for Employees and Consultants.

 

The maximum number of Shares that may be subject to Options or Share
Appreciation Awards that are granted to any Employee or any Consultant during
any calendar year shall not exceed 800,000 Shares, subject to adjustment as
provided in Section 11 hereof. The maximum amount with respect to one or more
Performance Based Awards that may be granted to any Employee or any Consultant
during any calendar year shall not exceed $25,000,000 calculated based on the
Fair Market Value of the number of Shares subject to the Performance Based Award
on the date of grant.

 

5.Terms and Conditions of Restricted Share Units

 

(a)                   Restricted Share Units

 

The Committee is authorized to grant Restricted Share Units to Participants in
such amounts and subject to such terms and conditions not inconsistent with the
Plan, as the Committee shall determine.

 

(b)                  Vesting Restrictions

 

The Committee shall specify the date or dates on which the Restricted Share
Units shall become fully vested and non-forfeitable, and may specify such
conditions to vesting, if any, as it deems appropriate. The vesting conditions,
if any, may be based on, among other conditions, a Participant’s continued
Service or the attainment of Performance Goals.

 

(c)                   Form and Timing of Payment

 

The Committee shall specify the settlement date applicable to each grant of
Restricted Share Units, which date shall not be earlier than the date or dates
on which the Restricted Share Units shall become fully vested and
non-forfeitable, or such settlement date may be deferred to any later date,
subject to compliance with Section 409A, as applicable. On the settlement date,
the Company shall, subject to satisfaction of applicable Tax-Related Items (as
further set forth in Section 20 hereof), deliver to the Participant one Share
for each Restricted Share Unit scheduled to be paid out on such date and not
previously forfeited. Alternatively, settlement of a Restricted Share Unit may
be made in cash (in an amount reflecting the Fair Market Value of the Shares
that otherwise would have been issued) or any combination of cash and Shares, as
determined by the Committee, in its sole discretion, in either case, less
applicable Tax-Related Items (as further set forth in Section 20 hereof). Until
a Restricted Share Unit is settled, the number of Restricted Share Units shall
be subject to adjustment pursuant to Section 11 hereof.

 

(d)                  Forfeiture

 

Except as otherwise determined by the Committee at the time of the grant of the
Award or thereafter, any Restricted Share Units that are not vested as of the
date of the Participant’s termination of Service shall be forfeited.

 

(e)                   General Creditors

 

A Participant who has been granted Restricted Share Units shall have no rights
other than those of a general creditor of the Company. Restricted Share Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement evidencing the grant of
the Restricted Share Units.

 



11

 

 

6.Terms and Conditions of Restricted Share Awards

 

(a)                   Grant of Restricted Shares

 

The Committee is authorized to grant Restricted Shares to Participants selected
by the Committee in such amounts and subject to such terms and conditions not
inconsistent with the Plan, as the Committee shall determine.

 

(b)                  Purchase Price

 

At the time of the grant of Restricted Shares, the Committee shall determine the
price, if any, to be paid by the Participant for each Share subject to the
Award. The purchase price of Shares acquired pursuant to the Award shall be
paid: (i) in cash at the time of purchase; or (ii) in any other form of legal
consideration that may be acceptable to the Committee in its sole discretion and
in compliance with Applicable Laws.

 

(c)                   Issuance and Restrictions

 

Restricted Shares shall be subject to such restrictions, if any, on
transferability and other restrictions as the Committee may impose (including,
without limitation, limitations on the right to vote Restricted Shares or the
right to receive dividends or repayment of capital on the Restricted Shares).
The restrictions, if any, may be based on, among other conditions, a
Participant’s continued Service or the attainment of Performance Goals. These
restrictions, if any, may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

(d)                  Dividends

 

Any dividends that are distributed with respect to Restricted Shares shall be
paid in accordance with the applicable Award Agreement, subject to the
provisions of Section 10(b)(ii) hereof.

 

(e)                   Forfeiture

 

Except as otherwise determined by the Committee at the time of the grant of the
Award or thereafter, upon termination of Service during the applicable
restriction period, Restricted Shares that are at that time subject to
restrictions shall be forfeited.

 

(f)                   Certificates for Restricted Shares

 

Restricted Shares granted pursuant to the Plan may be evidenced in such manner
as the Committee shall determine. If certificates representing Restricted Shares
are registered in the name of the Participant, certificates shall bear a legend
in such form as the Company deems appropriate, referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, and the
Company may, at its discretion, retain physical possession of the certificate
until such time as all applicable restrictions lapse.

 

7.Terms and Conditions of Options

 

(a)                   Option Type

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or ISOs, as evidenced by the related Award Agreements, and shall
be subject to the foregoing and the following terms and conditions and to such
other terms and conditions, not inconsistent therewith, as the Committee shall
determine:

 

(b)                  Option Price

 

The Option Price per Share shall be determined by the Committee, but shall not
be less than the lower of (i) 100% of the Fair Market Value of a Share on the
date an Option is granted (other than in the case of Substitute Awards) and (ii)
the nominal value of a Share.

 



12

 

 

(c)                   Exercisability

 

Options granted under the Plan shall be exercisable at such time and upon such
terms and conditions as may be determined by the Committee, but in no event
shall an Option be exercisable more than ten years after the date it is granted.
The Committee shall specify the date or dates on which the Options shall become
fully vested, and may specify such conditions to vesting, if any, as it deems
appropriate. The vesting conditions, if any, may be based on, among other
conditions, a Participant’s continued Service or the attainment of Performance
Goals.

 

(d)                  Exercise of Options

 

Except as otherwise provided in the Plan or in an Award Agreement, an Option may
be exercised for all, or from time to time any part, of the Shares for which it
is then exercisable. For purposes of Section 7 of the Plan, the exercise date of
an Option shall be the later of the date a notice of exercise is received by the
Company or its designee or administrative agent in the form and manner
satisfactory to the Company and, if applicable, the date payment is received by
the Company or its designee or administrative agent in accordance with the
following sentence. The Option Price shall be payable: (i) in cash or its
equivalent (e.g., by personal check), or (ii) by such other method as the
Committee may permit in its sole discretion, including, without limitation, (A)
if there is a public market for the Shares underlying the Options at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased, or (B) by a “net exercise” method whereby the
Company withholds from the delivery of the Shares for which the Option was
exercised that number of Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares for which the Option was exercised. No
fractional Shares will be issued upon exercise of an Option, but instead the
number of Shares will be rounded downward to the next whole Share.

 

(e)                   ISOs

 

The Committee may grant Options under the Plan that are intended to be ISOs.
Such ISOs shall comply with the requirements of Section 422 of the Code. ISOs
shall be granted only to Participants who are employees of the Company and its
Subsidiaries. No ISO may be granted to any Participant who at the time of such
grant, owns more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Subsidiary, unless (i) the Option
Price for such ISO is at least 110% of the Fair Market Value of a Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted. Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition. All Options granted under the Plan are intended to be
nonqualified options, unless the applicable Award Agreement expressly states
that the Option is intended to be an ISO. If an Option is intended to be an ISO,
and if for any reason such Option (or portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a nonqualified option granted under the Plan;
provided, that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified options. In no event shall any
member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.

 

(f)                   Rights with Respect to Shares

 

No Participant shall have any rights to dividends or other rights of a
shareholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full (including, but
not limited to, the Option Price and Tax-Related Items) for such Shares and, if
applicable, has satisfied any other conditions imposed by the Committee pursuant
to the Plan and applicable Award Agreement.

 



13

 

 

8.Terms and Conditions of Share Appreciation Rights

 

(a)                   Grants

 

The Committee may grant (i) a Share Appreciation Right independent of an Option
or (ii) a Share Appreciation Right in connection with an Option, or a portion
thereof. A Share Appreciation Right granted pursuant to clause (ii) of the
preceding sentence (A) may only be granted at the time the related Option is
granted, (B) shall cover the same number of Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 8 (or such additional
limitations as may be included in an Award Agreement).

 

(b)                  Terms

 

Each Share Appreciation Right granted independent of an Option shall entitle a
Participant, upon exercise, to a number of Shares equal to an amount that is (i)
the excess of (A) the Fair Market Value of a Share on the exercise date over (B)
the Strike Price, multiplied by (ii) the number of Shares with respect to which
the Share Appreciation Right is being exercised, less any Tax-Related Items.
Each Share Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange therefore a number of Shares equal to an amount that is (i) the excess
of (A) the Fair Market Value of a Share on the date of such surrender over (B)
the Strike Price, multiplied by (ii) the number of Shares covered by the portion
of the Option that is surrendered, less any Tax-Related Items. Payment shall be
made in cash, in Shares valued at Fair Market Value, or any combination thereof,
at the discretion of the Committee. Share Appreciation Rights may be exercised
from time to time upon actual receipt by the Company or its designee or
administrative agent of written notice of exercise in the form and manner
satisfactory to the Company stating the number of Shares with respect to which
the Share Appreciation Right is being exercised. The date a notice of exercise
is received by the Company shall be the exercise date. No fractional Shares will
be issued in payment for Share Appreciation Rights, but instead the number of
Shares will be rounded downward to the next whole Share. The Committee shall
specify the date or dates on which the Share Appreciation Rights shall become
fully vested, and may specify such conditions to vesting, if any, as it deems
appropriate. The vesting conditions, if any, may be based on, among other
conditions, a Participant’s continued Service or the attainment of Performance
Goals.

 

(c)                   Limitations

 

The Committee may impose, in its discretion, such conditions regarding the
exercisability of Share Appreciation Rights as it may deem fit, but in no event
shall a Share Appreciation Right be exercisable more than ten years after the
date it is granted.

 

9.Other Share-Based Awards

 

(a)                   Grants of Other Share-Based Awards and Performance-Based
Awards

 

Subject to limitation under Applicable Laws, the Committee is authorized under
the Plan to grant Awards (other than Options, Restricted Share Units, Restricted
Shares and Share Appreciation Rights) to Employees, Consultants or Directors
subject to the terms and conditions set forth in this Section 9 and such other
terms and conditions as may be specified by the Committee that are not
inconsistent with the provisions of the Plan and that, by their terms, involve
or might involve the issuance of, consist of, or are denominated in, payable in,
valued in whole or in part by reference to, or otherwise relate to, Shares. The
Committee may also grant Shares as a bonus, or may grant other Awards in lieu of
obligations of the Company or an Affiliate to pay cash or other property under
the Plan or other plans or compensatory arrangements. The terms and conditions
applicable to such other Awards shall be determined from time to time by the
Committee and set forth in an applicable Award Agreement. The Committee may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Participants on
such terms and conditions as determined by the Committee from time to time.

 



14

 

 

(b)                  Form of Payment

 

Payments with respect to any Awards granted under Section 9 shall be made in
cash or cash equivalent, in Shares or any combination of the foregoing, as
determined by the Committee.

 

(c)                   Vesting Conditions

 

The Committee shall specify the date or dates on which the Awards granted
pursuant to this Section 9 shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. The vesting
conditions may be based on, among other vesting conditions, a Participant’s
continued Service or the attainment of Performance Goals.

 

(d)                  Term

 

Except as otherwise provided herein, the term of any Award granted pursuant to
this Section 9 shall be set by the Committee in its discretion; provided, that
the term of any Award granted pursuant to this Section 9 shall not exceed 10
years.

 

10.Provisions Applicable to All Awards

 

(a)                   Award Agreement

 

Awards under the Plan shall be evidenced by Award Agreements that set forth the
terms, conditions and limitations for each Award, not inconsistent with the
Plan, which may include, without limitation, the term of an Award, the
provisions applicable in the event the Participant’s Service terminates, and the
Company’s authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award.

 

(b)                  Dividend Equivalent Rights

 

(i)                   The Committee in its sole discretion may provide a
Participant as part of a Restricted Share Unit or Other Share-Based Award that
is a Full Value Award with Dividend Equivalent Rights, on such terms and
conditions as may be determined by the Committee in its sole discretion.

 

(ii)                  Any Dividend Equivalent Rights provided in connection with
an Award that is subject to vesting shall either (i) not be paid or credited or
(ii) be accumulated and subject to vesting restrictions applicable to the
underlying Award. For Restricted Shares subject to vesting, dividends shall be
accumulated and subject to any restrictions and risk of forfeiture to which the
underlying Restricted Share is subject.

 

(c)                   Limits on Transfer

 

Each Award shall be exercisable only by a Participant during the Participant’s
lifetime, or, if permissible under Applicable Laws, by the Participant’s legal
guardian or representative. No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate.

 



15

 

 

Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
Awards (other than ISOs) to be transferred by a Participant, without
consideration, in connection with estate planning or charitable transfers,
subject to compliance with Applicable Laws and such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan; provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.

 

(d)                  Minimum Vesting

 

Awards granted under the Plan may not vest or be settled, or become exercisable,
prior to the one-year anniversary of the date of grant, except that the
Committee may provide that Awards vest or be settled, or become exercisable,
prior to such date in the event of the Participant's death or disability or
pursuant to Section 11 hereof. Notwithstanding the foregoing, up to 5% of the
aggregate number of Shares authorized for issuance under this Plan (as described
in Section 3) may be issued pursuant to Awards subject to any or no vesting
conditions (including with regard to such one-year vesting limitation described
in the preceding sentence), as the Committee determines appropriate.

 

(e)                   Paperless Administration

 

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website, intranet or interactive
voice response, then the paperless documentation, granting or exercise of Awards
by a Participant may be permitted through the use of such an automated system.

 

(f)                   Nominal Value

 

Notwithstanding any other provision in this Plan, no Share shall be allotted or
issued pursuant to the exercise of vesting of an Award, or as an Award, unless
it is fully paid-up to at least its nominal value.

 

(g)                  Detrimental Activity

 

Notwithstanding anything to the contrary contained herein or in any Award
Agreement, if a Participant has engaged in any Detrimental Activity, as
determined by the Committee in good faith in its reasonable discretion, the
Committee may, provide for one or more of the following: (1) cancellation of any
or all of such Participant’s outstanding Awards; or (2) forfeiture by the
Participant of any gain realized on the vesting or exercise of Awards, and to
repay any such gain to promptly to the Company.

 

11.Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)                   Generally

 

In the event of any increase, decrease or change in the number or characteristic
of outstanding Shares (including to the price of the Shares) after the Effective
Date by reason of any reorganization, reclassification, recapitalization,
merger, consolidation, spin-off, combination, or transaction or exchange of
Shares or other corporate exchange (including for these purposes, any Change in
Control), or any distribution to shareholders of Shares other than regular cash
dividends, bonus issue, share split or any transaction similar to the foregoing,
the Committee shall make such substitution or adjustment, as it deems, in its
sole discretion and without liability to any person, to be equitable, as to (i)
the number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the Option Price or
Strike Price, (iii) the number and kind of shares (or other securities or
property) subject to outstanding Awards, and/or (iii) any other affected terms
of such Awards, including, without limitation, any affected Performance Criteria
or Performance Goals. In the event of any change in the outstanding Shares after
the Effective Date by reason of any share split (forward or reverse) or any
share dividend, all adjustments described in the preceding sentence shall occur
automatically in accordance with the ratio of the bonus issue, share split or
share dividend, unless otherwise determined by the Committee.

 



16

 

 

(b)                  Change in Control

 

Without limiting the foregoing, except as may otherwise be provided in an Award
Agreement, in connection with any Change in Control, the Committee may, in its
sole discretion, provide for any one or more of the following:

 

(i) substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the exercisability of, lapse of restrictions on, or termination
of Awards, or a period of time for Participants to exercise outstanding Awards
prior to the occurrence of such event (and any such Award not so exercised shall
terminate upon the occurrence of such event)); and

 

(ii) subject to any limitations or reductions as may be necessary to comply with
Section 409A, cancellation of any one or more outstanding Awards and payment to
the holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above) the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per Share received or to be received by
other shareholders of the Company in such event), including, without limitation,
in the case of an outstanding Option or Share Appreciation Right, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or Share
Appreciation Right over the aggregate Option Price or Strike Price, of such
Option or Share Appreciation Right (it being understood that, in such event, any
Option or Share Appreciation Right having a per share Option Price or Strike
Price, equal to, or in excess of, the Fair Market Value of a Share subject
thereto may be canceled and terminated without any payment or consideration
therefor).

 

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form or forms of such other
consideration as such Participant would have been entitled to receive upon the
occurrence of the transaction if the Participant had been, immediately prior to
such transaction, the holder of the number of Shares covered by the Award at
such time (less any applicable Option Price or Strike Price).

 

(c)                   Other Requirements

 

Prior to any payment or adjustment contemplated under this Section 11, the
Committee may require a Participant to (i) represent and warrant as to the
unencumbered title to the Participant’s Awards; (ii) bear such Participant’s pro
rata share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Shares, subject to any
limitations or reductions as may be necessary to comply with Section 409A; and
(iii) deliver customary transfer documentation as reasonably determined by the
Committee.

 



17

 

 

(d)                  Fractional Shares

 

Any adjustment provided under this Section 11 may provide for the elimination of
any fractional share that might otherwise become subject to an Award.

 

(e)                   Binding Effect

 

Any adjustment, substitution, determination of value or other action taken by
the Committee under this Section 11 shall be conclusive and binding for all
purposes.

 

12.No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service of a Participant
and shall not lessen or affect the Company’s or Affiliate’s right to terminate
the employment or service of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

 

13.Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

14.Amendments or Termination

 

(a)                   Amendment and Termination of the Plan

 

The Board may amend, alter, suspend, discontinue, cancel or terminate the Plan
or any portion thereof at any time; provided; that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
shareholder approval, if at the time of such event, shareholder approval is
required under Applicable Law, if (i) it would materially increase the number of
securities which may be issued under the Plan or granted to any Participant
(except for increases pursuant to Section 11 hereof), (ii) it materially expands
the types of Awards available under the Plan or materially expands the class of
persons eligible to receive Awards under the Plan, (iii) such approval is
necessary to comply with Applicable Law, or (iv) the Committee determines that
such approval is otherwise required or advisable to facilitate compliance with
Applicable Laws; provided; that, subject to Section 18 of the Plan or unless
required or advisable to facilitate compliance with Applicable Laws, as
determined in the sole discretion of the Committee, any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 

(b)                  Amendment of Award Agreements

 

The Committee may, to the extent consistent with the terms of any applicable
Award Agreement, waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted
or the associated Award Agreement, prospectively or retroactively (including
after a Participant’s termination of employment or service with the Company);
provided; that, subject to Section 18 of the Plan or unless required or
advisable to facilitate compliance with Applicable Laws, as determined in the
sole discretion of the Committee, any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 



18

 

 

(c)                   No Repricing of Awards

 

Subject to Section 11 of the Plan, in no event shall the Committee or the Board
take any action without approval of the shareholders of the Company that would
(i) reduce the Option Price of any Option or Strike Price of any Share
Appreciation Right, (ii) result in the cancellation of any outstanding Option or
Share Appreciation Right and replacement with a new Option or Share Appreciation
Right with a lower Option Price or Strike Price, or with a cash payment or other
Award at a time when the Option or Share Appreciation Right has a per Share
Option Price or Strike Price, that is higher than the Fair Market Value of a
Share on the date of the replacement or (iii) result in any other action that
would constitute a “repricing” for purposes of the shareholder approval rules of
any stock exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted, in each case, to the extent such shareholder
approval is required thereunder.

 

15.Choice of Law

 

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with applicable United
States federal law and the laws of the State of Texas, without regard to any
conflict of laws principles, except to the extent that the laws of Ireland
mandatorily apply.

 

16.Severability

 

If any provision of the Plan or the application of any provision hereof to any
Person or circumstance is held to be invalid or unenforceable, the remainder of
the Plan and the application of such provision to any other Person or
circumstance shall not be affected, and the provisions so held to be
unenforceable shall be reformed to the extent (and only to the extent) necessary
to make it enforceable and valid.

 

17.Effectiveness and Term of the Plan

 

The Plan shall be effective on the Effective Date. The Plan shall terminate on
the day before the tenth anniversary of the Effective Date and may be terminated
on any earlier date pursuant to Section 14 of the Plan. The applicable
provisions shall continue in effect with respect to an Award granted under the
Plan for as long as such Award remains outstanding.

 

18.Section 409A

 

The Plan and all Awards made hereunder shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan and
the Awards shall be interpreted either to be exempt from the provisions of
Section 409A or, to the extent subject to Section 409A, comply with Section
409A. To the extent that the Committee determines that any provision of this
Plan or any Award granted hereunder would cause a Participant to incur any
additional tax or interest under Section 409A, the Committee shall be entitled
to reform such provision to attempt to comply with or be exempt from Section
409A through good faith modifications. To the extent that any provision hereof
is modified in order to comply with Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Participant and the
Company without violating the provisions of Section 409A. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A. The exercisability of an
Option shall not be extended to the extent that such extension would subject the
Participant to additional taxes under Section 409A. Anything contrary in this
Plan notwithstanding, if an Award constitutes an item of deferred compensation
subject to Section 409A and becomes payable by reason of a Participant’s
termination of Service, it shall not be paid to the Participant unless the
Participant’s termination of Service constitutes a “separation from service”
(within the meaning of Section 409A and any regulations or other guidance
thereunder). In addition, no such payment or distribution shall be made to the
Participant prior to the earlier of (a) the expiration of the six month period
measured from the date of the Participant’s separation from service or (b) the
date of the Participant’s death, if the Participant is deemed at the time of
such separation from service to be a “specified employee” (within the meaning of
Section 409A) and to the extent such delayed commencement is otherwise required
in order to avoid a prohibited distribution under Section 409A. Except as
provided in an Award Agreement, all payments which had been delayed pursuant to
the immediately preceding sentence shall be paid to the Participant in a lump
sum upon expiration of such six-month period (or, if earlier, upon the
Participant’s death). Each payment in a series of payments made under this Plan
and any Awards granted hereunder shall be deemed to be a separate payment for
purposes of Section 409A.

 



19

 

 

Neither a Participant nor any of a Participant’s creditors or beneficiaries will
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Plan and grants hereunder to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to any member of the Weatherford Group.

 

Notwithstanding the foregoing, (i) neither the Company nor the Committee shall
have any obligation to take any action to prevent the assessment of any
additional liability, tax or penalty on any Participant or beneficiary under
Section 409A of the Code and (ii) neither the Committee (or any member thereof)
nor any member of the Weatherford Group (or any employee, director or officer
thereof) guarantees that this Plan or any Award granted hereunder complies with,
or is exempt from, Section 409A and none of the foregoing shall have any
liability with respect to any failure to so comply or to be so exempt.

 

19.Clawback/Recoupment Policy

 

Notwithstanding any other provision of this Plan, all Awards shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time; and (ii) applicable
law. Further, unless otherwise determined by the Committee in good faith in its
reasonable discretion, to the extent that the Participant receives any amount in
excess of the amount that the Participant should otherwise have received under
the terms of the Award for any reason (including, without limitation, by reason
of a financial restatement, mistake in calculations or other administrative
error), the Participant shall be required to repay any such excess amount to the
Company. By accepting an Award under the Plan, a Participant shall thereby be
deemed to have acknowledged and consented to the Company’s application,
implementation and enforcement of any clawback, forfeiture or other similar
policy adopted by the Board or the Committee, whether adopted prior to or
following the date of grant of the Award, and any provision of applicable law
relating to reduction cancellation, forfeiture or recoupment, and to have agreed
that the Company may take such actions as may be necessary to effectuate any
such policy or applicable law, without further consideration or action.

 

20.Tax-Related Items

 

The Company or any Affiliate, as applicable, shall have the authority and the
right to deduct or withhold, or to require a Participant to remit to the
Company, an amount sufficient to satisfy the obligation for Tax-Related Items
with respect to any taxable or tax withholding event concerning a Participant
arising as a result of the Participant's participation in the Plan or to take
such other action as may be necessary or appropriate in the opinion of the
Company or an Affiliate, as applicable, to satisfy withholding obligations for
the payment of Tax Related Items by one or a combination of the following: (a)
withholding from the Participant's wages or other cash compensation; (b)
withholding from the proceeds of sale of Shares underlying an Award, either
through a voluntary sale or a mandatory sale arranged by the Company on the
Participant's behalf, without need of further authorization; (c) withholding
Shares otherwise issuable under an Award (or allowing the return of Shares)
sufficient, as determined by the Committee in its sole discretion, to satisfy
such Tax-Related Items, or (d) delivery to the Company of previously owned and
unencumbered Shares of the Company having a Fair Market Value equal to such
Tax-Related Items. Without limiting the foregoing, the Company shall have no
obligation to issue or deliver evidence of title for Shares subject to Awards
granted hereunder to any Participant or other Person until the Participant or
such other Person has made arrangements acceptable to the Committee in its sole
discretion to satisfy the obligations for Tax-Related Items with respect to any
taxable or tax withholding event concerning the Participant or the Award or such
other person arising as a result of an Award.

 



20

 

 

21.Government and Other Regulations

 

The obligation of the Company to make payment of Awards in Shares or otherwise
shall be subject to all Applicable Laws, and to such approvals by government
agencies, including government agencies in jurisdictions outside of the United
States, in each case as may be required or as the Company deems necessary or
advisable. Without limiting the foregoing, the Company shall have no obligation
to issue or deliver evidence of title for Shares subject to Awards granted
hereunder prior to: (i) obtaining any approvals from governmental agencies that
the Company determines are necessary or advisable, and (ii) completion of any
registration or other qualification with respect to the Shares under any
Applicable Law or ruling of any governmental body that the Company determines to
be necessary or advisable or at a time when any such registration or
qualification is not current, has been suspended or otherwise has ceased to be
effective. The inability or impracticability of the Company to obtain or
maintain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained and shall constitute circumstances in
which the Committee may determine to amend or cancel Awards pertaining to such
Shares, with or without consideration to the affected Participant. The Company
shall be under no obligation to register pursuant to the Securities Act any of
the Shares delivered pursuant to the Plan. If the Shares delivered pursuant to
the Plan may in certain circumstances be exempt from registration pursuant to
the Securities Act, the Company may restrict the transfer of such Shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the Applicable Laws in countries other than Ireland or the U.S. in which
the Company or any of its Affiliates operates or has Employees or Consultants,
the Committee, in its sole discretion, shall have the power and authority to (i)
determine which Affiliates shall be covered by the Plan; (ii) determine which
Persons employed outside the United States are eligible to participate in the
Plan; (iii) amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside or provide service outside
Ireland or the United States; (iv) establish sub-plans and modify exercise
procedures and other terms and procedures to the extent such actions may be
necessary or advisable for legal or administrative reasons — any subplans and
modifications to Plan terms and procedures established under this Section 21 by
the Committee shall be attached to the Plan document as appendices; and (v) take
any action, before or after an Award is made, that it deems advisable to obtain
or comply with any necessary local government regulatory exemptions or
approvals; provided, that the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law or governing statute.

 



21

 

 

22.No Shareholders Rights

 

Except as otherwise expressly provided herein or in any Award Agreement, a
Participant shall have none of the rights of a shareholder by virtue of holding
or receiving an Award, including no right to vote or receive dividends, until
the Participant or its nominee/broker becomes the record owner of such Shares,
notwithstanding the exercise of an Option or Share Appreciation Right or lapse
of restrictions with respect to vesting of any Award.

 

23.Unfunded Plan

 

The Plan shall be unfunded. Neither the Company, the Board nor the Committee
shall be required to establish any special or separate fund or to segregate any
assets to assure the performance of its obligations under the Plan.

 

24.Other Compensation Arrangements

 

Nothing contained in this Plan or in any Award Agreement shall prevent the Board
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

25.Relationship to Other Benefits

 

No payment under the Plan or any Award Agreement shall be taken into account in
determining any benefits under any pension, retirement, profit sharing, group
insurance or other benefit plan or arrangement or related agreement of the
Company, except as otherwise specifically provided in such other plan or
arrangement or related agreement.

 

26.Other Agreements

 

The Committee may require, as a condition to the grant of and/or the receipt of
Shares under an Award, that the Participant execute lock-up, shareholder or
other agreements, as it may determine in its sole and absolute discretion.

 

27.Expenses; Gender; Titles and Headings

 

The expenses of administering the Plan shall be borne by the Weatherford Group.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

* * *

 

As adopted by the Board of Directors of the Company on April 13, 2020 and
effective as of such date.

 



22

